                                                                           EXHIBIT "A"




Randolph N. Osherow                                                June 4, 2020
Liquidating Trustee                                                Invoice: 502887
342 W. Woodlawn Ave., #300
San Antonio, TX 78212


Client No.    14121 Osherow, Randolph N.
Matter No.    0028 In Re: A'GACI; Case No. 19-51919K
Claim No.     19-51919K




   For Professional Legal Services Rendered Through May 31, 2020                      74,250.00

   Disbursements and Other Charges Rendered Through May 31, 2020                        279.20

   TOTAL THIS INVOICE                                                                $74,529.20
Osherow, Randolph N.                                                 June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                    File Number: 14121.0028
                                                                     Invoice No: 502887
                                                                     Page 2



                                         ITEMIZED SERVICES BILL

                              FOR PROFESSIONAL SERVICES RENDERED

 DATE                          DESCRIPTION                           ATTY      HOURS           AMOUNT
02/03/20     Prepare applications for engagement, affidavit,          JAH       1.10              550.00
             research conflicts for same, etc.;

02/04/20     Emails with S. Turner regarding engagement,             JAH         0.80             400.00
             scope, timing for response to Terry fee motion
             (.3), revisions to engagement docs, application,
             affidavit (.5)

02/05/20     Review of E. Terry motion to be paid carve-out          JAH         3.10            1,550.00
             including legal authorities cited therein (.9), begin
             draft of response to same (1.2), teleconference
             with S. Turner regarding facts of the carve-out
             payments and DIP order reps and disclosures,
             accounting and financials needed, etc. (.7),
             finalize retention app and attachments (.3)

02/06/20     Emails with Turner and Osherow regarding                JAH         1.80             900.00
             approval of response to E.Terry motion, filing of
             my retention, etc. (.2) final revisions to response
             to et motion (.3); teleconference with E. Terry
             regarding docs needed regarding his deposits of
             Second Avenue monies (.3); teleconference with
             Turner regarding Second Avenue issues and
             settlement negotiations, discuss financials needed
             to address the E. Terry issue (.5) begin work on
             request for financials and bank records from
             Second Avenue (.5)

02/10/20     Review and respond to emails from Turner                JAH         1.80             900.00
             regarding issues with Second Avenue, settlement
             posture and deadlines for objection to claim, DIP
             order, etc. (.5); review forwarded emails from
             Shelly D. regarding overview of issues w/ Second
             Avenue regarding DIP order and motion to
             reconsider, budgets, agreements made at hrg,
             etc. (.4); teleconference with Turner regarding
             conversation with Osherow, new settlement
             parameters, extension of deadline to object (.3),
             telephone call to E. Terry regarding hrg and
             needed items regarding carve-out issues (.6)
Osherow, Randolph N.                                               June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                  File Number: 14121.0028
                                                                   Invoice No: 502887
                                                                   Page 3

 DATE                           DESCRIPTION                        ATTY      HOURS           AMOUNT
02/11/20     Review Freeborn request for payment from carve-        JAH       0.90              450.00
             out (.2), discuss with Osherow and Turner
             regarding response and setting, utility deposit
             argument, etc. (.3) emails with counsel regarding
             hrg tomorrow, Puerto Rico settlement and
             insurance, need for named insured, 360 issue
             regarding carve-out, etc. (.4)

02/12/20     Review Second Avenue response to sale and             JAH         2.00            1,000.00
             assertion of lien against proceeds (.2), meeting
             with counsel to discuss hrgs (.2), attend hrgs on
             sale and settlement issues (.7) meeting with
             Osherow and Turner regarding issues to address
             regarding carve-outs and Second Avenue,
             amounts to pay all admin claims, etc. (.9)

02/13/20     Draft response to Freeborn motion for carveout;       JAH         0.70             350.00

02/17/20     Teleconference with Scott Rose regarding              JAH         1.80             900.00
             document production for carve-out issue (.3), draft
             document production email and circulate to
             counsel and client for comment (.9), revisions to
             response to Freeborn's carve-out motion (.4),
             emails with Turner and Osherow regarding same
             (.2);

02/19/20     Emails with counsel regarding continuance of          JAH         0.80             400.00
             objection deadline (.2), continuance of DIP hrg
             (.2), teleconference with Steve regarding same
             and Terry documents produced (.3), emails with
             Autry regarding Puerto Rico issues (.1);

02/20/20     Teleconference from Turner regarding motion to        JAH         0.80             400.00
             continue the DIP hrg, discuss issues for possible
             settlement of same, reset deadline to objection to
             Second Avenue POC (.5), emails with Ventola
             and Turner regarding continuance and document
             production (.3)

02/21/20     Review draft motion to continue hrgs deadlines        JAH         1.00             500.00
             regarding Second Avenue,, including DIP order
             provisions cited (.7); emails with counsel
             regarding same and informal discovery (.3);

02/24/20     Review of final terms of Motion to Continue DIP       JAH         0.50             250.00
             objection deadline and POC objection deadline,
             emails with counsel regarding same;
Osherow, Randolph N.                                                 June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                    File Number: 14121.0028
                                                                     Invoice No: 502887
                                                                     Page 4

 DATE                          DESCRIPTION                           ATTY      HOURS           AMOUNT
02/25/20     Emails and teleconference with Trustee, Butler,          JAH       1.50              750.00
             Turner regarding resetting various matters
             upcoming (.8); teleconference and emails with
             Court staff regarding setting new hrg dates and
             time needed (.2); teleconference from A'Gaci
             employee regarding payment of claim (.2); review
             docket for all case settings and develop new
             schedule for same (.3);

02/26/20     Review email and docs from data storage co              JAH         0.60             300.00
             creditor (.4) discuss with trustee regarding Steve
             handle (.2);

02/27/20     Emails with Butler and Epstein regarding setting        JAH         1.20             600.00
             on the UST's fee motion (.3) Steve Turner and
             Trustee regarding same and to review current
             hrgs docketing (.2); review new admin claims
             filings (.4); analyze for effect on Second Ave
             status and document request regarding carveout
             (.3);

02/28/20     Emails with Ventola and Rose regarding doc              JAH         0.20             100.00
             requests and responses (.2);

03/02/20     Review new admin claims motions including               JAH         0.30             150.00
             Second Avenue;

03/04/20     Receipt of document production from Ventola,            JAH         1.60             800.00
             begin review of same regarding carve-out issue
             (1.4); teleconference with Turner regarding same,
             upcoming hrgs (.2);


03/05/20     Emails to/from Holt regarding Second Avenue's           JAH         5.50            2,750.00
             production, inability to access some data files (.2);
             teleconference with Turner regarding status of
             admin claims, carve-out, settlement etc. (.5);
             continued review of massive Second Avenue
             production re carve-out issues (4.6); emails with
             S. Rose regarding need for clarity (.2);

03/06/20     Continued review of Second Avenue production,           JAH         3.30            1,650.00
             comparing tiffs with text documents,
             inconsistencies, review of excel files, etc.;
Osherow, Randolph N.                                              June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                 File Number: 14121.0028
                                                                  Invoice No: 502887
                                                                  Page 5

 DATE                           DESCRIPTION                       ATTY      HOURS           AMOUNT
03/09/20     Emails to/from rose, Second Avenue regarding          JAH       1.40              700.00
             need for documents for ex list, summary (.4);
             teleconference with Turner regarding same and
             hearing status on both carve-out motions,
             evidence and witnesses, discuss Trustee cash
             versus amount of final admin expense claims, etc
             (.9); emails with Butler regarding admin amounts
             (.1);

03/10/20     Work on affidavit for summary of Second Avenue       JAH         2.40            1,200.00
             records re carve-out hrg (.5), emails with
             Jonathan regarding format and FRE for summary
             (.3); review FRE for admissibility and
             authentication (.8); teleconference from Turner
             regarding excel spreadsheet regarding payments
             to admin and IOLTA, sb 360 and possible
             settlement of their claim (.4); emails with Eric
             Terry regarding hrg, stipulations, IOLTA accounts,
             witness and exhibits, etc (.4);

03/11/20     Emails with Emily and Jonathan at Choate             JAH         3.70            1,850.00
             regarding summary and affidavit for carve-out
             hearing (.7); review and analysis of initial
             summary exhibit from Second Avenue , compare
             with source documents (800 pages) (1.9); emails
             with Turner and teleconference regarding same,
             hearing, exhibit and witnesses (.7); emails with
             Trustee regarding Second Avenue status per
             summary and reserve account for settlement
             money (.4);
Osherow, Randolph N.                                                  June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                     File Number: 14121.0028
                                                                      Invoice No: 502887
                                                                      Page 6

 DATE                            DESCRIPTION                          ATTY      HOURS           AMOUNT
03/12/20     Review E. Terry's witness and exhibit list (.1),          JAH       4.90             2,450.00
             emails with E. Terry regarding need for certain
             exhibits (.2), review Gallivan's affidavit (.1) emails
             from Second Avenue regarding updated summary
             spreadsheet and answers to questions on carve-
             out and dates of fund transfers (.5),
             teleconference with Turner regarding status of
             Second Avenue and sb360 discussions as relate
             to carve-out hrgs and monies sought (.5) prepare
             Trustee's witness and exhibit list for 3/19 hrg (.2);
             review additional exhibits from E. Terry credit
             agreement and security agreement of Second
             Avenue (1.4); review final DIP order for pre-trigger
             payments for case professionals and compare to
             funding dates from Second Avenue (.8); emails
             with Choate regarding source docs for E. Terry ,
             and with Eric regarding link and password (.3);
             emails with Eric regarding agreement to exhibits
             admissibility, authenticity, need for affidavits, etc.
             (.4); review final revised summary and affidavit
             and emails with counsel regarding same (.4);

03/16/20     Teleconference with Turner regarding status of E.        JAH         0.50             250.00
             Terry hrg, exhibits, possible terms of settlement;

03/17/20     Draft agreed order on ET motion (.4); discuss with       JAH         1.30             650.00
             Turner and Randy (.3); emails and teleconference
             with ET regarding same (.3); revisions to order
             and final approval before upload (.2); emails with
             Court staff regarding telephone appearance for
             hrg (.1);

03/18/20     Emails with Turner regarding ET settlement and           JAH         0.70             350.00
             possible terms for Freeborn settlement (.2);
             prepare witness and exhibit list for Freeborn hrg
             on carve-out (.2); begin discussions and emails
             with Second Avenue regarding settlement
             conference and attendees (.3);

03/19/20     Attend hrg on ET law's motion to compel (.3)             JAH         1.80             900.00
             emails with ET regarding same, payment times,
             etc. (.2); emails and teleconference with Turner
             regarding status of possible settlement terms
             regarding Freeborn (.4); revise and email
             Gallivan's affidavit regarding Freeborn's carve-out
             for hrg next week (.1); outline case authorities for
             Freeborn hrg, testimony of trustee, etc. (.8);
Osherow, Randolph N.                                                  June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                     File Number: 14121.0028
                                                                      Invoice No: 502887
                                                                      Page 7

 DATE                            DESCRIPTION                          ATTY      HOURS           AMOUNT
03/20/20     Emails with Freeborn regarding settlement of              JAH       2.00             1,000.00
             carve-out (.7); teleconference with Liz J. regarding
             same, discuss equal treatment, etc. (.3); emails
             with Turner regarding same (.2); finalize exhibit
             list (.2); emails with Liz regarding Trustee's exhibit
             for hrg (.1); emails with Second Avenue regarding
             update of Gallivan's affidavit (.2); review and
             respond to numerous emails from counsel
             regarding settings for Wednesday, possible
             continuance, etc (.3);

03/23/20     Numerous emails with Liz regarding Freeborn              JAH         2.90            1,450.00
             settlement (.5); teleconference with Trustee,
             Second Avenue, sb360 regarding settlement
             (1.1), teleconference with Turner regarding same
             (.2); review Freeborn exhibits listed for hrg (.5);
             emails with Freeborn regarding expected Chapter
             5 recoveries (.2); draft potential agreed order on
             Freeborn regarding carve-out (.2); review
             Freeborn fee app and order on same for amounts
             and conditions for order (.2);

03/24/20     Emails with Liz and counsel regarding proposed           JAH         1.50             750.00
             agreed order on Freeborn (.5); teleconference
             with Turner regarding agreed order terms and
             other hrgs for tomorrow (.3); revisions to same
             and discuss comments regarding changes made
             (.4); emails with court and counsel regarding
             resetting of hearings and agreements made,
             uploaded, etc. (.3);

03/25/20     Emails with counsel and Court regarding settings         JAH         1.10             550.00
             today, resets, agreed orders, etc. (.3); review and
             analyze Trustee's Form 2 regarding cash for
             administrative expenses, what paid and what
             owing, etc. (.5); emails with Turner regarding
             same and the trustee commissions to be paid
             going forward, amount from Second Avenue, etc.
             (.3);

03/26/20     Emails with Turner regarding setting on 4/1              JAH         0.70             350.00
             regarding Second Avenue admin claim (.2);
             teleconference with Steve to discuss whether to
             oppose or reset (.3); review docket for hrgs reset
             to end of April and calendar exhibit deadlines (.2);
Osherow, Randolph N.                                                June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                   File Number: 14121.0028
                                                                    Invoice No: 502887
                                                                    Page 8

 DATE                           DESCRIPTION                         ATTY      HOURS           AMOUNT
03/27/20     Review motion to continue regarding Second              JAH       1.30              650.00
             Avenue admin claim, emails with counsel
             regarding same (.2); discuss status of settlement
             discussions with Turner (.3); outline what
             discovery would be necessary to pursue the
             reconsideration and timing of same with covid-19
             implications (.8);

03/30/20     Draft outline of witnesses to be deposed for           JAH         1.30             650.00
             Second Avenue reconsideration, document
             production;

03/31/20     Teleconference with Turner regarding Second            JAH         0.70             350.00
             Avenue settlement, issues needing trial, discovery
             needed, adversary rules, etc. (.5); emails with
             Scott and John regarding settlement terms,
             timing, etc. (.2);

04/01/20     Review cash collateral motion for reconsideration      JAH         2.80            1,400.00
             of DIP (.6) review cash collateral obj to 9019 for
             additional arguments (.3); discuss needed items
             with Turner (.3); draft email to Freeborn regarding
             cash collateral work done and results regarding
             the motion to reconsider DIP, paper discovery,
             witnesses, etc. (.3); long teleconference with
             Turner to discuss the document productions from
             Second Avenue, witnesses, prior court hrgs and
             plan the strategy for the DIP reconsider trial (1.1)
             revise email to Freeborn (.2)

04/02/20     Begin preparation of motion to invoke adversary        JAH         1.30             650.00
             rules in the motion to reconsider Second Avenue
             DIP order (.9); emails with counsel regarding
             Second Avenue settlement discussions and
             counter-offers (.4);

04/03/20     Emails and teleconference with Scott Rose to           JAH         1.40             700.00
             further discuss the proposed settlement of
             Second Avenue issues (.6), discuss call with
             Turner and next steps (.3); teleconference with
             Steve and Randy discuss parameters of Second
             Avenue settlement terms, need for counter,
             503(b)(9) claims, etc. (.5);
Osherow, Randolph N.                                                June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                   File Number: 14121.0028
                                                                    Invoice No: 502887
                                                                    Page 9

 DATE                           DESCRIPTION                         ATTY      HOURS           AMOUNT
04/06/20     Teleconference from Turner to discuss the current       JAH       2.70             1,350.00
             status of Second Avenue settlement negotiations
             (.5); emails with Scott regarding conference call to
             discuss settlement (.2); conference call with
             Second Avenue regarding settlement (.6);
             teleconference with Turner to follow assignments
             for checking admin claims regarding reclamation,
             storage, etc (.3); continued work on motion to
             invoke adversary rules (.8); revisions to excel
             from Second Avenue (.3)

04/07/20     Emails and teleconferences with Turner regarding       JAH         2.00            1,000.00
             revisions to excel for Second Avenue, why
             changes and further research needed on items for
             settlement discussions (.9); review and revise
             numerous excel files for admin Chp 11, admin
             Chp 7, who paid when etc. regarding possible
             settlement (.7); emails with Scott and Steve
             regarding same (.4);

04/08/20     Emails with counsel regarding the Second               JAH         0.40             200.00
             Avenue settlement discussions;

04/09/20     Emails with counsel regarding Second Avenue            JAH         0.30             150.00
             settlement;

04/10/20     Teleconference with Scott Rose to discuss              JAH         2.40            1,200.00
             settlement terms and dynamics, Chp 5 recoveries,
             liens, etc. (.4); emails with counsel regarding
             settlement regarding Second Avenue (.3);
             additional calls with Scott regarding settlement
             negotiations (.6); emails with Steve regarding
             same, review spreadsheets, etc. (.5); emails from
             Scott review spreadsheet on legal accounting for
             reserve account (.3); teleconference with Steve
             regarding same and Monday discussions (.3);


04/13/20     Emails with Scott regarding settlement (.4); review    JAH         1.80             900.00
             preference analysis from Freeborn (.2);
             teleconference with Steve regarding comparing
             same to admin claims, defenses, etc. (3); review
             of new spreadsheet comparing admin reclamation
             claims to possible preference claims and discuss
             with Steve (.4); settlement conferences with Scott
             and Steve (.5);
Osherow, Randolph N.                                                June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                   File Number: 14121.0028
                                                                    Invoice No: 502887
                                                                    Page 10

 DATE                            DESCRIPTION                        ATTY      HOURS           AMOUNT
04/14/20     Continued settlement discussions with Second            JAH       5.60             2,800.00
             Avenue      terms, outlines, moving parts, Chap 5
             waterfall, etc. including numerous emails and
             teleconferences with counsel and trustee,
             negotiations and resolution;

04/15/20     Continued settlement negotiations with Second          JAH         5.80            2,900.00
             Avenue including numerous teleconference and
             emails with counsel and client (1.1), analyzing
             different scenarios and counteroffers (3.1), review
             of claims docket for issues with priority claims and
             subrogation (1.6);

04/16/20     Emails with Steve and Randy regarding IRS              JAH         3.40            1,700.00
             claims regarding settlement with Second Avenue
             and Waterfall (.6), teleconferences with counsel
             regarding continued negotiations with Second
             Avenue (1.1), extensive teleconferences and
             emails with Second Avenue and Freeborn,
             discuss and plan conferring agreement between
             sacp and fp for Chp 5 recovery disposition (1.5),
             teleconferences with client and counsel, etc. (.2);

04/17/20     Continued negotiations with Second Avenue,             JAH         4.40            2,200.00
             teleconference with them and Freeborn regarding
             Chp 5 issues (2.2), emails and teleconferences
             with client and counsel regarding offers, counters,
             etc. (2.2);

04/20/20     Emails with Scott regarding settlement with            JAH         5.20            2,600.00
             Second Avenue, status of same, committee
             approvals, moving terms (3.0), teleconference
             with Turner regarding same and Trustee's position
             on different aspects of the settlement, issues with
             SB 360, etc. (.5), numerous and extensive emails
             and phone calls regarding same (1.7);

04/21/20     Continued work on the Second Avenue                    JAH         4.10            2,050.00
             settlement, numerous emails, drafts,
             teleconferences with all Trustee's counsel and
             client and accomplish settlement of terms (2.1),
             begin work on a 9019 for same (2.0);
Osherow, Randolph N.                                                June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                   File Number: 14121.0028
                                                                    Invoice No: 502887
                                                                    Page 11

 DATE                           DESCRIPTION                         ATTY      HOURS           AMOUNT
04/22/20     Continued work on 9019 (1.1); teleconference            JAH       4.10             2,050.00
             with Scott and Liz regarding Chp 5 issues, and
             emails regarding same (.5); review form of joint
             privilege agreement and excel spreadsheets for
             future reporting Chp 5 (.6); emails and
             teleconferences with Turner regarding status and
             revisions to 9019, historical input, etc. (.5);
             revisions to 9019, prepare proposed order on
             9019, etc. (.8); emails and teleconferences with
             Scott regarding terms of the 9019 and revisions
             necessary (.6);


04/23/20     Continued work on 9019, revisions and                  JAH         3.60            1,800.00
             teleconferences (.9), emails with counsel (.5),
             review SACP revisions (.4), discuss with Turner
             and client (.6), draft agreement for Freeborn
             reporting to SACP regarding Chp 5 status (.5),
             emails with counsel regarding same (.2), review
             comparisons of word versions for revisions 9019,
             order, agreement, etc. (.5).

04/24/20     Continue to discuss with counsel the payment           JAH         4.20            2,100.00
             terms regarding Chp 5 share to SACP (1.0),
             revisions to 9019 regarding same(1.1), emails
             with Liz regarding Chp5 claim settlement motion
             (.3), numerous emails and teleconferences
             regarding Second Avenue and Chp 5 share (1.6),
             counsel client regarding same (.2);

04/27/20     Review Second Avenue revisions to 9019, emails         JAH         4.20            2,100.00
             regarding same (.4); make additional revisions in
             response (.3) discussions with counsel and client
             regarding final terms (.3); revisions to order
             approving 9019 (.2); review matrix for service (.2);
             emails with counsel for admin regarding resetting
             of hearings and date for 9019, notice, etc (.4);
             teleconference with Turner regarding reset dates,
             21-day notice issues, uncontested motions for
             same, filing and mailing of 9019 (.5); prepare,
             review revise motion and order to continue POC
             objection deadline, emails regarding same (.8);
             prepare, review revise motion to continue DIP
             order reconsideration hrg, emails regarding same,
             combine with other motion (.7); finalize 9019
             motion and order for Turner filing and service (.4);
Osherow, Randolph N.                                               June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                  File Number: 14121.0028
                                                                   Invoice No: 502887
                                                                   Page 12

 DATE                           DESCRIPTION                        ATTY      HOURS           AMOUNT
04/28/20     Final revisions to motion to extend and comments       JAH       1.00              500.00
             from SACP (.4); teleconference with Turner
             regarding filing order of 9019, extension, fee app,
             etc. (.3); emails with Steve and Deanna regarding
             amended order on motion to extend, revise order
             accordingly (.3);

04/29/20     Emails with Steve and Liz regarding releases for      JAH         1.90             950.00
             Sierra and sb360, issues on 9019 (1.2), emails
             with counsel and client regarding same and reset
             dates for hrgs regarding DIP, etc. (.7).

05/04/20     Emails and teleconferences with counsel               JAH         1.90             950.00
             regarding releases for Sierra and sb360, issues
             regarding preferences and clawback, effect on
             current settlement (.8); review prior emails and
             Chp 5 claim list, amounts, regarding Sierra and
             being carved out of Chp 5 issues for settlement,
             releases for Sierra and sb360, fee sought by
             Freeborn, discuss with Steve and Randy, etc.
             (1.1);

05/05/20     Teleconferences and emails w/Steve regarding          JAH         3.00            1,500.00
             releases needed for 9019 (.4); draft supplement to
             motion to settle and order (.5); teleconference
             w/Steve and Scott to resolve settlement dispute
             regarding Sierra and sb360, releases, etc (.5);
             teleconference w/Liz and Steve to discuss
             payment for work done on Sierra, supplement to
             9019, etc. (.2); teleconference w/Steve following
             for Trustee's approval and emails referenced in
             conference call (.3); emails w/Court Deputy
             regarding setting on the 9019 (.2), emails with
             other counsel for SACP, Trustee, Sierra sb360,
             UST, etc. to coordinate the hearing day and time
             and respond the to Court regarding same (.3);
             revise the supplement for Freeborn and Peters
             fee, emails and teleconference w/Liz and Steve
             regarding same, amount, work done, SACP
             approval, etc. (.6);

05/06/20     Emails with Steve and Scott regarding final           JAH         0.70             350.00
             revisions to supplement, review and revise same
             (.3); notice of hrg (.1); teleconference with Steve
             regarding same and evidentiary or not
             telephonic only, proffer, etc. (.3);

05/07/20     Emails with UST, review cases cited regarding         JAH         0.80             400.00
             possible issues with 9019 and supplement, Sierra
             issues, including client and main case counsel;
Osherow, Randolph N.                                                  June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                     File Number: 14121.0028
                                                                      Invoice No: 502887
                                                                      Page 13

 DATE                           DESCRIPTION                           ATTY      HOURS           AMOUNT
05/08/20     Continued emails and negotiations with UST,               JAH       1.50              750.00
             SACP, Sierra regarding 9019 and supplement
             regarding preference claims (.4); discuss with
             main case counsel (.5); tc and emails with Scott
             regarding SACP and Sierra current status and
             releases needed(.3); prepare outline of evidence
             for Sierra issue for hrg (.3);


05/11/20     Emails with counsel regarding setting 5/19 hrgs,         JAH         1.20             600.00
             issues with Sierra release, etc (.4); long
             teleconference with Steve regarding Sierra and
             release versus order language of the supplement
             to 9019, etc. (.8);

05/12/20     Emails with UST regarding Sierra release and             JAH         1.80             900.00
             payment (.2); teleconference with Turner re same
             (.3); emails and teleconference with Scott
             regarding Sierra status and release, etc (.5);
             review Order on Chp 5 settlement procedure (.1);
             emails with counsel regarding form of releases for
             sb360 and Sierra (.2); emails with Steve regarding
             proffer for hrg on Sierra and sb360 issues
             addressed (.5);


05/13/20     Emails from and to UST regarding Sierra                  JAH         0.80             400.00
             settlement issues (.2), teleconferences and emails
             to Rose and Kingman regarding same (.3),
             teleconference with Turner regarding needed
             proffer, issues for hrg on 9019 and supplement
             (.3);

05/15/20     Emails and teleconference with Scott regarding           JAH         1.70             850.00
             Sierra issue, payment and claim amount, release
             limited (1.0), UST regarding same (.2),
             teleconference with Turner regarding resolution
             (.5);

05/18/20     Emails with SACP, Steve, etc. regarding hearings         JAH         1.70             850.00
             reset, need ask for 9019 approval first, emails
             with client regarding Sierra deal, release, etc. (.8);
             teleconferences with Epstein and Scott regarding
             Sierra deal and changes, resolution, discuss with
             Turner (.5); addition to proffer for 9019 hrg (.4);
Osherow, Randolph N.                                                June 4, 2020
In Re: A'GACI; Case No. 19-51919K                                   File Number: 14121.0028
                                                                    Invoice No: 502887
                                                                    Page 14

 DATE                           DESCRIPTION                         ATTY      HOURS           AMOUNT
05/19/20     Teleconference with Epstein regarding Sierra            JAH       2.90             1,450.00
             issue with SACP (.2); attend hrg resets on DIP
             recon and admin claim (.2); teleconference with
             Steve regarding proffer and objections (.3);
             teleconference and emails to Scott regarding
             settlement Sierra and turnover, UST resolution,
             etc (.3); calculate possible repayment scenarios
             with approval of 9019, discuss with Steve (.5);
             revisions and additions to proffer for disputes
             regarding Sierra and contested issues, including
             legal citations (1.4);

05/20/20     Emails with counsel regarding terms of final deal      JAH         1.90             950.00
             with sierra and SACP (.3); revisions to orders on
             motion and supplement and discuss with Steve
             and Scott (.8); emails with counsel and client
             regarding joint interest privilege document review
             same (.4); emails with Liz, Randy and Scott
             regarding settlement of 547 (.2); teleconference
             with Kingman regarding Sierra opt out of 9019
             (.2);

05/21/20     Emails with counsel regarding revisions to orders      JAH         3.30            1,650.00
             on 9019 and supplement (.3); teleconference from
             Kingman regarding problem with Sierra language,
             UST (.2); teleconference and emails with counsel
             and client to solidify final orders and review and
             respond to comments and proposed revisions to
             same(.8); teleconference with Steve regarding
             status and time for filing of proposed orders, tax
             issue, etc. (.4); additional emails with UST, Sierra
             and sb360 regarding terms and revisions to
             orders(.5); numerous email and teleconference
             with counsel regarding revisions to order and
             necessary approvals of same (1.1);

05/22/20     Emails with counsel regarding final versions of        JAH         0.80             400.00
             orders on 9019 and supplement (.2);
             teleconference with Turner regarding same and
             hrg on 26th (.3); reduce/revise proffer regarding
             settlement (.3);

05/26/20     Review and revise proffer for 9019 and                 JAH         2.10            1,050.00
             supplement and prepare for hrgs on same (.9);
             teleconference with Turner regarding issues of
             who gets paid when under Chp 11 admins, proffer
             update, etc. (.3); attend hrg on 9019 and
             supplement (.5); post-mortem with counsel and
             deadlines for payments and dismissals (.4);
Osherow, Randolph N.                                            June 4, 2020
In Re: A'GACI; Case No. 19-51919K                               File Number: 14121.0028
                                                                Invoice No: 502887
                                                                Page 15

 DATE                           DESCRIPTION                     ATTY      HOURS           AMOUNT
05/28/20     Emails with counsel and court regarding pending     JAH       0.30              150.00
             matters set, withdrawing objections and motions,
             further settings, etc.;

                                                FEES BILLED                               $74,250.00


                                          ATTORNEY RECAP

INITIALS                       ATTORNEY                         RATE       HOURS           AMOUNT
  JAH        Hoffman, James A.                                  500.00      148.50         74,250.00

             TOTAL                                                          148.50        $74,250.00
Osherow, Randolph N.                                         June 4, 2020
In Re: A'GACI; Case No. 19-51919K                            File Number: 14121.0028
                                                             Invoice No: 502887
                                                             Page 16


                                    ITEMIZED DISBURSEMENT BILL

  DATE                                    DESCRIPTION                                  AMOUNT
02/12/20     Parking - Downtown (AMEX)                                                     15.00
             Digital Imaging                                                              264.20

                                    TOTAL DISBURSEMENTS                                  $279.20
Osherow, Randolph N.                               June 4, 2020
In Re: A'GACI; Case No. 19-51919K                  File Number: 14121.0028
                                                   Invoice No: 502887
                                                   Page 17



                                    BILL SUMMARY

   TOTAL FEE AMOUNT                                                      74,250.00
   TOTAL EXPENSE AMOUNT                                                     279.20

   TOTAL THIS INVOICE                                                  $74,529.20
Randolph N. Osherow                                                  June 4, 2020
Liquidating Trustee                                                  Invoice: 502887
342 W. Woodlawn Ave., #300
San Antonio, TX 78212


Client No.    14121 Osherow, Randolph N.
Matter No.    0028 In Re: A'GACI; Case No. 19-51919K
Claim No.     19-51919K



                                        REMITTANCE COPY

   For Professional Legal Services Rendered Through May 31, 2020                        74,250.00

   Disbursements and Other Charges Rendered Through May 31, 2020                          279.20

   TOTAL THIS INVOICE                                                                  $74,529.20




                                    Payment due upon receipt.
                       Please include client and invoice number on payment.
                            This invoice may not include expense items
                                For which we have not been billed.
